                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF MISSOURI
                                         WESTERN DIVISION

LOCAL UNION NO. 124 IBEW PENSION                                  )
TRUST FUND, et al.,                                               )
                                                                  )
                                             Plaintiffs,          )
            v.                                                    )      No. 4:18-cv-00221-BCW
                                                                  )
LAN-TEL COMMUNICATIONS SERVICES, INC.,                            )
                                                                  )
                                             Defendant.           )


                                PLAINTIFFS’ DESIGNATION OF EXHIBITS

            COME NOW Plaintiffs, by and through their attorneys of record, and submits its Exhibit

List for Trial as follows:

            A. Letter of Assent stipulation effectively dated May 9, 2011, signed by Scott Niemeyer on
                  behalf of Defendant Lan-Tel Communications Services (“Lan-Tel”). (2 pages)

            B. Missouri Voice, Data, Video/Security Agreement between Local Unions #1, #95,
                  #124, #257, #350, #453 and #545 of the International Brotherhood of Electrical
                  Workers and the St. Louis and Kansas City Chapters of the National Electrical
                  Contractors Association effective 3/1/10. (71 pages)

            C. Missouri Voice, Data, Video/Security Agreement Addendum for Local Union No. 124
                  IBEW and Kansas City Chapter, NECA/Effective 5/30/11 – 5/31/13. (34 pages)

            D. Missouri Voice, Data, Video/Security Agreement Addendum for Local Union No. 124,
                  IBEW and Kansas City Chapter, NECA/Effective 9/1/13 – 8/28/16. (33 pages)

            E. Missouri Voice, Data, Video/Security Agreement Addendum for Local Union No. 124,
                  IBEW and Kansas City Chapter, NECA/Effective 12/26/16 – 11/27/2019. (36 pages)

            F. Audit Comments and Variances of Lan-Tel prepared by Construction Benefits Audit
                  Corporation for the period July 1, 2014 through June 30, 2018. (12 pages)

            G. Agreement and Declaration of Trust of the Local Union No. 124 IBEW Pension Trust
                  Fund with Amendments 1-3. (26 pages)

            H. Agreement and Declaration of Trust of the Local Union No. 124 IBEW- NECA
                  Annuity and 401(k) Trust Fund with Amendment 1. (23 pages)

            I. Agreement and Declaration of Trust of the IBEW Local Union No. 124 Health and
                  Welfare Fund. (22 pages)

            J. Agreement and Declaration of Trust of the Local Union No. 124 IBEW Vacation &
                  Holiday Trust Fund. (29 pages)
{00387992;IBEW17-135;JJW }

                 Case 4:18-cv-00221-BCW Document 35 Filed 06/06/19 Page 1 of 3
            K. First Revised and Restated Agreement and Declaration of Trust of the Electrical
                  Joint Apprenticeship and Training Trust Fund. (35 pages)

            L. Restated Employees Benefit Agreement and Trust for the National Electrical Benefit
                  Fund dated January 1, 1998. (17 pages)

            M. Local Union No. 124 International Brotherhood of Electrical Workers and Kansas City
                  Chapter, National Electrical Contractors Association, Inc. Labor-Management
                  Cooperation Trust Agreement with Amendments 1-2. (18 pages)

            N. Local Union No. 124 IBEW Pension Trust Fund - Resolution Regarding Liquidated
                  Damages and Interest Assessments. (5 pages)

            O. Local Union No. 124 IBEW –NECA Annuity and 401(k) Trust Fund -Resolution
                  Regarding Liquidated Damages and Interest Assessments. (5 pages)

            P. IBEW Local Union No. 124 Health and Welfare Fund - Resolution Regarding
                  Liquidated Damages and Interest Assessments. (5 pages)

            Q. Local Union No. 124 IBEW Vacation & Holiday Trust Fund - Resolution Regarding
                  Liquidated Damages and Interest Assessments. (5 pages)

            R. Electrical Joint Apprenticeship and Training Trust Fund - Resolution Regarding
                  Liquidated Damages and Interest Assessments. (5 pages)

            S. Remittance Reports prepared by Lan-Tel for the months of July 2014 through June
                  2018. (Approx. 100 pages)

            T. Plaintiffs First Request for Admissions to Lan-Tel dated December 3, 2018. (59
                  pages)


                                           Respectfully Submitted,

                                           ARNOLD, NEWBOLD, SOLLARS & HOLLINS, P.C.


                                           /s/ John J. Westerhaus
                                           John J. Westerhaus, No. 65266
                                           1100 Main Street, Suite 2001
                                           Kansas City, Missouri 64105
                                           Telephone:     816-421-5788
                                           Facsimile:     816-471-5574
                                           Attorneys for Plaintiffs




{00387992;IBEW17-135;JJW }

                                           2
               Case 4:18-cv-00221-BCW Document 35 Filed 06/06/19 Page 2 of 3
                                CERTIFICATE OF SERVICE

       I hereby certify that on June 6, 2019, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which sent notification of such filing to the
following: Mr. Eric Roby, MCELLIGOTT, EWAN, HALL & KIMMINAU, P.C., Attorney for
Defendant.



                                          /s/ John J. Westerhaus_____________
                                          John J. Westerhaus




{00387992;IBEW17-135;JJW }

                                           3
               Case 4:18-cv-00221-BCW Document 35 Filed 06/06/19 Page 3 of 3
